Detailed action
Summary
1. The office action is in response to the amendment filed on 5/11/2021.
2. Claims 1-14 are pending and has been examined.
3. The amendment filed on 5/11/2021 are entered.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
5. 	Claims 1-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…static charges are accumulated on the insulating hollow tube to generate an electrostatic voltage across the at least two conductive materials; and at least one electrostatic eliminating circuit, electrically connected to the at least two conductive materials and disconnected from a grounding terminal, receiving and eliminating the static charges through the at least two conductive materials to reduce the electrostatic voltage.”

Dependent claims 2-14 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7054129 Aida et al. disclose static electricity eliminating apparatus and static electricity eliminating method.

US 4104695 Hollis et al. disclose static electricity discharge ring.

Reducing ESD in semiconductor fluoropolymer fluid handling systems while maintaining chemical purity, M. Caulfield, J. Leys, J. Linder, Brett Reichow

8. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838